This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 RUTH MARIE BARRAZA,

 3          Worker-Appellant,

 4 v.                                                                                   NO. 32,480

 5   ALBUQUERQUE HEIGHTS HEALTHCARE
 6   AND REHABILITATION CENTER, and THE
 7   PHOENIX INSURANCE COMPANY / THE
 8   TRAVELERS INSURANCE COMANY,

 9          Employer/Insurer-Appellees.

10 APPEAL FROM THE WORKERS’ COMPENSATION ADMINISTRATION
11 David L. Skinner, Workers’ Compensation Judge

12 Law Office of Mel B. O’Reilly, LLC
13 Mel B. O’Reilly
14 Albuquerque, NM

15 for Appellant

16 Hale & Dixon, P.C.
17 Timothy Hale
18 Albuquerque, NM

19 for Appellees

20                                 MEMORANDUM OPINION

21 VANZI, Judge.
 1        Ruth Marie Barraza (Worker) appeals from the Workers’ Compensation

 2 Administration’s order. This Court’s first notice of proposed disposition proposed to

 3 affirm the Workers’ Compensation Judge’s (WCJ) order based on our review of the

 4 whole record on appeal. See Nat’l Council on Comp. Ins. v. N.M. State Corp.

 5 Comm’n, 107 N.M. 278, 282, 756 P.2d 558, 562 (1988) (“Under whole record review,

 6 the court views the evidence in the light most favorable to the agency decision, but

 7 may not view favorable evidence with total disregard to contravening evidence.”

 8 (citations omitted)). Worker filed a memorandum in opposition to the proposed

 9 disposition. As to Worker’s failure to identify in the docketing statement the specific

10 findings of fact for which Worker asserts there was no substantial evidence, we

11 disagree with Worker’s response. State ex rel. State Highway & Transp. Dep’t v. City

12 of Sunland Park, 2000-NMCA-044, ¶ 15, 129 N.M. 151, 3 P.3d 128 (noting that the

13 docketing statement takes the place of full briefing when a case is decided on the

14 Court’s summary calendar); Thornton v. Gamble, 101 N.M. 764, 769, 688 P.2d 1268,

15 1273 (Ct. App. 1984) (stating that counsel must set out all relevant facts in the

16 docketing statement, including those facts supporting the district court’s decision). In

17 addition, we are not persuaded by Worker’s other arguments and affirm the WCJ’s

18 compensation order.

19        Worker continues to argue that the WCJ’s determination of when she reached

20 maximum medical improvement (MMI) for the left eyebrow laceration and right knee

                                              2
 1 injury was erroneous. [MIO 2] “[I]t is possible for a WCJ to determine when and if

 2 a worker has reached MMI due to a mental impairment and also for an appellate court

 3 to review that determination.” Breen v. Carlsbad Mun. Sch., 2005-NMSC-028, ¶ 45,

 4 138 N.M. 331, 120 P.3d 413. Under the statute, MMI is “the date after which further

 5 recovery from or lasting improvement to an injury can no longer be reasonably

 6 anticipated based upon reasonable medical probability as determined by . . . health

 7 care provider[s].” NMSA 1978, § 52-1-24.1 (1990). The WCJ determined that

 8 Worker reached MMI on June 26, 2009, on or about the last date of her treatment with

 9 Concentra. [RP 476, FOF 195] At the time of Worker’s last documented medical

10 treatment, Worker had essentially the same diagnosis and symptoms that were present

11 on June 26, 2009. See Tallman v. AFB (Arkansas Best Freight), 108 N.M. 124, 128,

12 767 P.2d 363, 367 (1988) (“We analyze and examine all the evidence and disregard

13 that which has little or no worth.”). [RP 466, FOF 64; RP 471, FOF141]

14        The WCJ was justified in discounting Dr. Knaus’ determination as to the date

15 of MMI and finding that the limited injuries Worker originally complained of

16 following this accident were resolved, [RP 476, FOF 195] and any continuing medical

17 conditions Worker was experiencing were due to pre-accident, as well as post-

18 accident, injuries that were not exacerbated by these limited injuries. [RP 474, FOF

19 176; RP 477, COL 5] The medical records in the record as a whole support the WCJ’s

20 determination. [RP 103-04, 108-116, 143-206] To the extent Worker suggests that

                                            3
 1 this Court rely on the contradicting evidence, employing whole-record review does

 2 not allow a reviewing court to make its own credibility determinations or reweigh the

 3 evidence. See Sanchez v. Molycorp, Inc., 103 N.M. 148, 153, 703 P.2d 925, 930 (Ct.

 4 Ohio App. 1985) (“[I]t is a matter for the trier of fact to weight the evidence, determine the

 5 credibility of witnesses, reconcile inconsistent statements, and decide the true facts.”).

 6 Based on the whole record, we conclude that a reasonable mind could find that

 7 Worker reached MMI on June 26, 2009, and that there is substantial evidence

 8 demonstrating the reasonableness of the WCJ’s decision. See Barela v. ABF Freight

 9 Sys., 116 N.M. 574, 579, 865 P.2d 1218, 1223 (Ct. App. 1993) (“When reviewing for

10 sufficiency of the evidence from a workers’ compensation order, the court reviews the

11 record as a whole in order to be satisfied that the evidence demonstrates the decision

12 is reasonable.”).

13        Worker relies on Dr. Knaus’ determination that she did not reach MMI until

14 February 24, 2011, for her work-related injuries and was therefore entitled to

15 temporary total disability benefits (TTD). [MIO 2] Specifically, Worker argues that

16 the undisputed evidence is that she was out of work for more than seven days and is

17 entitled to TTD benefits because she did not reach MMI until February 24, 2011.

18 [MIO 2] However, we have determined above that there was sufficient evidence in

19 the whole record to support the WCJ’s determination that Worker reached MMI on

20 June 26, 2009. The WCJ was responsible for resolving any conflicts in the medical

                                               4
 1 evidence as to the date of MMI. See Sanchez, 103 N.M. at 152, 703 P.2d at 929; see

 2 also Santa Fe Pac. Gold Corp. v. United Nuclear Corp., 2007-NMCA-133, ¶ 33, 143

 3 N.M. 215, 175 P.3d 309 (“The trial court is in a better position than is an appellate

 4 court] to judge the credibility of witnesses and resolve questions of fact.” (alterations,

 5 internal quotation marks, and citaiton omitted). The WCJ is not bound to accept the

 6 testimony of one medical expert over that of another in the case. See Sanchez, 103

 7 N.M. at 152, 703 P.2d at 929; cf. Peterson v. N. Home Care, 1996-NMCA-030, ¶ 10,

 8 121 N.M. 439, 912 P.2d 831 (affirming the WCJ’s conclusion that the uncontradicted

 9 testimony as to impairment rating was found to be unworthy of belief and that the

10 WCJ was justified in finding no impairment). Therefore, we affirm the WCJ’s order

11 as to TTD benefits.

12        For these reasons, and those stated in the first notice of proposed disposition,

13 we conclude that there was sufficient evidence in the whole record to support the

14 WCJ’s determination, and affirm the compensation order.

15        IT IS SO ORDERED.

16                                          __________________________________
17                                          LINDA M. VANZI, Judge


18 WE CONCUR:



19 _________________________________

                                               5
1 RODERICK T. KENNEDY, Chief Judge



2 _________________________________
3 JAMES J. WECHSLER, Judge




                                  6